         Case 6:21-cv-00121-ADA Document 23 Filed 08/13/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 GESTURE TECHNOLOGY PARTNERS,
 LLC,

               Plaintiff,                             Civil Action No. 6:21-cv-00121-ADA
        v.
                                                          JURY TRIAL DEMANDED
 APPLE INC.,

               Defendant.


  JOINT NOTICE OF VENUE AND JURISDICTIONAL DISCOVERY REGARDING
          APPLE INC.’S OPPOSED MOTION TO TRANSFER VENUE

       Plaintiff Gesture Technology Partners, LLC (“GTP” or “Plaintiff”) and Defendant Apple

Inc. (“Apple” or “Defendant”) file this Joint Notice of Venue and Jurisdictional Discovery

Regarding Apple Inc.’s Opposed Motion to Transfer Venue Pursuant To 28 U.S.C. § 1404(a) (Dkt.

No. 21) (the “Motion to Transfer”), as follows:

       Defendant filed the Motion to Transfer on July 30, 2021. Under the governing rules, GTP’s

response would be due on August 13, 2021. However, GTP has notified Defendant that, in order

to adequately respond to the Motion to Transfer, it intends to conduct venue and jurisdictional

discovery in accordance with the Court’s Amended Standing Order Regarding Venue and

Jurisdictional Discovery Limits for Patent Cases dated June 8, 2021 (the “Standing Order”).

Venue and jurisdictional discovery will end on November 1, 2021, and Plaintiff’s Response to

Defendants’ Motion will be due on November 15, 2021. Defendant’ Reply will be due on

December 6, 2021. The parties will attempt to agree concerning the scope for venue and

jurisdictional discovery. If they are unable to do so, they will seek a telephonic conference with

the Court pursuant to the Standing Order.


                                                  1
        Case 6:21-cv-00121-ADA Document 23 Filed 08/13/21 Page 2 of 4




Dated: August 13, 2021             Respectfully submitted,


                                   By: /s/ Fred I. Williams
                                   Fred I. Williams
                                   Texas State Bar No. 00794855
                                   Michael Simons
                                   Texas State Bar No. 24008042
                                   WILLIAMS SIMONS & LANDIS PLLC
                                   327 Congress Ave., Suite 490
                                   Austin, TX 78701
                                   Tel: 512-543-1354
                                   fwilliams@wsltrial.com
                                   msimons@wsltrial.com

                                   Todd E. Landis
                                   State Bar No. 24030226
                                   WILLIAMS SIMONS & LANDIS PLLC
                                   2633 McKinney Ave., Suite 130 #366
                                   Dallas, TX 75204
                                   Tel: 512-543-1357
                                   tlandis@wsltrial.com

                                   John Wittenzellner
                                   Pennsylvania State Bar No. 308996
                                   WILLIAMS SIMONS & LANDIS PLLC
                                   1735 Market Street, Suite A #453
                                   Philadelphia, PA 19103
                                   Tel: 512-543-1373
                                   johnw@wsltrial.com

                                   Attorneys for Plaintiff
                                   Gesture Technology Partners, LLC

                                   /s/ John M. Guaragna
                                   John M. Guaragna
                                   Texas Bar No 24043308
                                   DLA PIPER LLP (US)
                                   303 Colorado Street, Suite 3000
                                   Austin, TX 78701
                                   Phone: (512) 457-7000
                                   john.guaragna@us.dlapiper.com

                                   Sean Cunningham (pro hac vice)

                                      2
Case 6:21-cv-00121-ADA Document 23 Filed 08/13/21 Page 3 of 4




                           Catherine Huang (pro hac vice)
                           DLA PIPER LLP (US)
                           401 B Street, Suite 1700
                           San Diego, CA 92101-4297
                           Tel: 619.699.2700
                           Fax: 619.699.2701
                           sean.cunningham@us.dlapiper.com
                           catherine.huang@us.dlapiper.com

                           Michael D. Jay (pro hac vice)
                           DLA PIPER LLP (US)
                           2000 Avenue of the Stars
                           Suite 400 North Tower
                           Los Angeles, CA 90067
                           Tel: 310.595.3000
                           Fax: 310.595.3300
                           michael.jay@us.dlapiper.com

                           Christopher Deck (pro hac vice)
                           DLA PIPER LLP (US)
                           33 Arch Street, 26th Floor
                           Boston, MA 02110-1447
                           Tel: 617.406.6000
                           Fax: 617.406.6100

                           Attorneys for Defendant
                           Apple Inc.




                              3
          Case 6:21-cv-00121-ADA Document 23 Filed 08/13/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on August 13, 2021, the undersigned caused a copy

of the foregoing document to be served on all counsel of record via the Court’s CM/ECF system,

pursuant to the Federal Rules of Civil Procedure.

                                                     /s/ Fred I. Williams
                                                     Fred I. Williams



                              CERTIFICATE OF CONERENCE

        The undersigned hereby certifies that counsel for Gesture Technology Partners, LLC and

counsel for Apple Inc. met and conferred, and all parties agree to filing the foregoing document as

a joint notice.

                                                     /s/ Fred I. Williams
                                                     Fred I. Williams




                                                4
